Mr. Justice Shope delivered the opinion of the Court: The questions presented by this record, involving the correctness of the judgment for taxes against the lots and tracts of land therein mentioned arise upon the assessment of such lots and tracts. All other requirements of the statute, precedent to the right of the People for judgment for taxes levied, seem to have been strictly conformed to. ' The taxes were levied for purposes authorized by law, and within the limit prescribed. The county court, upon the application for judgment, heard evidence in respect of 'the assessment, and rendered judgment, against the several tracts involved in this appeal, for .one-third of the taxes extended against the same, severally, upon the assessment as returned by the assessor, and refused judgment as to the residue. The constitution provides, that “the General Assembly shall provide such revenue as may be needed, by levying a tax, by valuation, so that every person and corporation shall pay a tax in proportion to his, her or its property, such value to be ascertained by some person or persons to be elected or appointed in such'manner as the General Assembly shall direct, and not otherwise.” The legislature, in counties under township organization, and those not under township organization, has designated and directed the persons who shall determine the value of property for the purposes of taxation, and prescribed the method, not only for the ascertainment and certification of such values, but also for the correction of any errors that may have been made in the assessment. (Revenue act, secs. 76, 84, 90, 97; Starr & Curtis’ Stat. 2052, et seq.) The second clause of section 97 provides that the county board, at its July meeting, shall, “on the application of any person considering himself aggrieved, or who shall complain that the property of another is assessed too low, * .* * review the assessment, and correct the same, as shall appear just.” In counties under township organization, provision is also made for review of the assessment by the township board, prior to the July meeting of the board of supervisors. The assessor, alone, is the person or officer who can, in the first instance, determine the value of property for the purposes of taxation; and no appeal to or right of review by any tribunal, other than the boards mentioned, is given b'y law. It has been so repeatedly held by this court, under this and similar statutes, that the courts are powerless to revise an assessment, or change or set aside a valuation of property made by an assessor, or by the boards authorized by law to review the same, when the assessment has been honestly made upon property subject to taxation, and upon the proper basis, that a re-statement of the reasons for such holding would seem unnecessary. See Spencer v. The Peoples, 68 Ill. 510; Lyle v. Jacques, 101 id. 644; English v. The People, 96 id. 566; Adsit v. Lieb, 76 id. 198; Porter v. Rockford, Rock Island and St. Louis Railroad Co. id. 561; Republic Life Ins. Co. v. Pollak, 75 id. 292; The People v. Big Muddy Iron Co. 89 id. 116; Felsenthal v. Johnson, 104 id. 21; Humphreys et al. v. Nelson, 115 id. 45. Here, the property was subject to taxation, the tax legal, and the assessment, as returned by the assessor, apparently made in conformity to the mode prescribed by the statute, and by the proper officers. The assessment was returned within the time required, verified by the oath of the assessor, as required by the 90th section of the act, showing, among other things, that the values designated therein were the fair cash values of the lots and tracts of land severally assessed by him. The determination of value by the assessor, when exercised in ■conformity to.the statute, is judicial in its character; and so long as he keeps within the rules prescribed by law for his guidance and conduct, his acts, except in the manner provided by the statute, are not the subject of review, nor can they be impeached or set aside except for fraud or want of jurisdiction of the property assessed. (Ottawa Glass Co. v. McCaleb, 81 Ill. 556.) So it has been held, where the assessor has acted honestly, but erred in judgment by assessing too high or too low, the court will not interfere or disturb the assessment. [City of Chicago v. Burtice, 24 Ill. 489; Elliott v. City of Chicago, 48 id. 294.) And that therefore evidence tending to show ex-excessive valuation was properly excluded. Spencer et al. v. The People, supra, and authorities cited." But two points are urged against the validity of the assessment of the lots and tracts here involved, all other objections being wholly unsupported by the evidence introduced, and abandoned by counsel in argument- in this court. It is said, first, that no assessment of these lots was in fact made; and second, that the assessment of the same was excessive, and that by the false statement of the assessor at the time of the assessment, objectors were prevented from applying to the ■county board for redress. It is manifest, if no assessment was in fact made by the assessor, the court should have sustained the objection to the whole tax. If the assessment and return could be contradicted by parol, the evidence fails to sustain the contention of counsel. By the statute, (sec. 16,) the assessor, between the first day. of May and the first day of July, is required to actually view and determine, as nearly as practicable, the fair cash value of each tract or lot of land listed for taxation, and set down in the proper column, in the book furnished him, the value of each tract or lot, etc., and by section 90 is required to return his assessment on or before the first day of July, verified by his affidavit, etc. The evidence shows that the deputy assessor actually viewed the premises, and did determine the actual cash value of the lots and tracts of land of objectors, severally, and set down, in his book, opposite each tract, under the appropriate heading, such fair cash value as determined by him, and that the same was returned as the assessment of such tracts and lots. It can make no possible difference that the deputy supposed that his work was subject to review by some one else, or that his assessment would be reduced. His valuation was upon the basis fixed by law for determining the valuation of property for taxation, and no other basis could have been adopted that would have been a compliance with the law. It is shown that the valuation of the lots made by the assessor was made and entered in the presence of the objectors, and they knew he made the same upon the basis of then: fair cash value. No objection seems to have been made then, nor is it urged now, that there was any over-valuation upon that basis. Objectors are presumed to have known that the assessor was required by law to assess then property at its fair cash value, and return, under oath, that he had done so, and that there was no authority of law for reducing the valuation below such value. It is true the evidence shows that the county assessor instructed his deputies to assess at one-third of the fair cash value, all property, and that some of the property of the,county, ; —to what extent does not appear,—was so assessed; but that can form no basis for resistance to the payment of taxes by objectors, for the reason, as we have seen, if the property of others was assessed too low, they might have appeared before the county board, and upon complaint, and the inequality appearing, the board would have reviewed the assessment and have corrected the same', as should appear just. The omission to assess others liable to taxation, or to assess portions of their property, or the assessment of the property of others at less than its fair cash value, while it may cause the tax-payer whose property is assessed at its fair cash value, to bear an undue portion of the public burden, will not affect the validity of the tax. Dunham v. City of Chicago, 55 Ill. 357; Spencer et al. v. The People, supra. It is not shown or contended that the deputy assessor was guilty of any fraud in making the assessment complained of. On the contrary, it is shown that he acted honestly, and' in good faith determined the fair cash value of the property of objectors, and entered it in the assessor’s book accordingly but it is urged that objectors were misled into supposing that some one else would reduce their assessment. It is shown that the deputy stated to Mr. Harrison, that property he estimated at $15,000 as its fair cash value, and so put down by him, would be reduced to $5000; and to others, that the county board would reduce his valuation to one-third thereof, or to whatever would be sufficient to raise the requisite amount of taxes, etc. And it is said, but for these statements objectors could have applied to the county board, and would have done so, and had their assessments reduced. There are several manifest answers to the position that such representations would affect the validity of the assessment. The objectors are presumed to know the law, and that the assessor was required by law to assess their property at its fair cash value, and return his assessment, under oath, that it was so assessed, and that the county board were not authorized to determine the amount of taxes required, -except for county purposes, and were powerless to reduce the assessment upon that basis or any other, except upon complaint that an assessment was too high or too low, or by way of equalization of the whole assessment of the county. But the fraud contemplated, and which will authorize courts to interfere and declare an assessment void, is such as affects the assessment itself. If, however, such representations were fraudulently made, they were not in respect of the assessment as then made by the deputy, and if prejudicial to objectors, are so only in that they prevented their taking other steps to reduce the assessment. The only duty of the assessor was to view, assess and return an assessment of property at its fair cash value. Except when sitting as a member of the board of town review, he is not authorized to reduce assessments; and any statements he might make at the time of making an assessment, could have no greater force than if made by a stranger, and objectors having had notice of the assessment, were not relieved by his declarations from petitioning the county board, if entitled to have then* assessment reduced. But the complete answer to the contention is, that there is no pretence that injustice has been done objectors. While the statute remains as it is, assessments are rightly and justly made upon the basis of the fair cash value of the property assessed. We think that the evidence was improperly admitted, and that the county court erred in not rendering judgment for the full amount of the tax extended against the land of objectors. The judgment of the county court is therefore reversed, and the cause remanded for further proceedings in conformity with this opinion. Judgment reversed.